EXHIBIT HOME PROPERTIES, INC. SUPPLEMENTAL FINANCIAL INFORMATION THIRD QUARTER 2008 TABLE OF CONTENTS 3Q 2008 Supplemental Reports Page 1. Earnings Release 1-8 2. Owned Community Results, Quarterly and Year-to-Date 9-14 3. Physical Occupancy Comparison by Region 15 4. Net Operating Results 16 5. Resident Statistics 17 6. Net Operating Income Detail and Seasonality Factor for NAV Calculation 18 7. Operating Expense Detail 19 8. Discontinued Operations 20 9. Summary of Recent Acquisitions 21 10. Summary of Recent Sales 22 11. Breakdown of Owned Units by Market 23 12. Debt Summary Schedule 24-25 13. Recurring Capital Expenditure and Adjusted NOI Summary 26-28 14. Development Communities 29 15. 2008 Earnings Guidance 30-32 FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS THIRD QUARTER 2008 RESULTS ROCHESTER, NY, NOVEMBER 5, 2008 – Home Properties (NYSE:HME) today released financial results for the third quarter ending September 30, 2008.All results are reported on a diluted basis. “Operating results for the third quarter remained positive, despite the challenging economic environment,” said Edward J. Pettinella, Home Properties President and ChiefExecutive Officer.“Despite deteriorating economic conditions, net operating income growth was 2.6% from the year-ago quarter, Funds from Operations per share increased 2.4%, and occupancy at 95.1% was the highest level since 2000.Our core business strategy and geographic footprint continued to provide a good defense in a turbulent environment.” Earnings per share ("EPS") for the quarter ended September 30, 2008 was $0.23, compared to $0.84 for the quarter ended September 30, 2007.The decrease is primarily attributable to a $27.9 million (before the allocation of minority interest), or $0.59 per share, gain on sale of real estate in the third quarter of 2007.EPS for the nine months ended September 30, 2008 was $1.31, compared to $1.25 for the nine months ended September30, 2007.The year-over-year increase of $0.06 per share is primarily attributable to a non-cash charge of $1.9 million in 2007, resulting from costs associated with the initial offering of the Series F Preferred Shares, which were redeemed. For the quarter ended September 30, 2008, Funds From Operations ("FFO") was $39.0 million, or $0.86 per share, compared to $39.5 million, or $0.84 per share, for the quarter ended September30, 2007, which equates to a 2.4% increase.FFO for the nine months ended September 30, 2008 was $2.55 per share, compared to $2.42 in the year-ago period.Excluding the effects of the $1.9 million charge related to the Series F Preferred Share redemption in the first quarter of 2007, Operating FFO for the nine months ended September30, 2007 was $2.46.A reconciliation of GAAP net income to FFO is included in the financial data accompanying this news release. Third Quarter Operating Results For the third quarter of 2008, same-property comparisons (for 110 “Core” properties containing 35,188 apartment units owned since January 1, 2007) reflected an increase in total revenue of 3.4%, compared to the same quarter a year ago.Net operating income (“NOI”) increased by 2.6% from the third quarter of 2007.Property level operating expenses increased by 4.6% for the quarter, primarily due to increases in repairs and maintenance, and legal and professional expense, which were partially offset by a reduction in property insurance. Home Properties Reports Third Quarter 2008 Results For Immediate Release: November 5, 2008 Page2 of 8 Average physical occupancy for the Core properties was 95.1% during the third quarter of 2008, compared to 95.0% during the third quarter of 2007.Average monthly rental rates, including utility reimbursements, increased 3.3% compared to the year-ago period.The 3.3% increase in rental rates, less a 0.3% decrease in economic occupancy, produced 3.0% growth in rental revenue.Increases in other income increased growth in total property revenue to3.4%. On a sequential basis, compared to the 2008 second quarter results for the Core properties, base rental revenue (excluding utility reimbursement) was up 0.7% in the third quarter of 2008, expenses were up 2.3%, and net operating income was down 1.8%.Average physical occupancy held steady at 95.1% and total revenue, including utility reimbursements, was 0.1% lower.The rental revenue decrease in the third quarter compared to the second quarter was due to the typical seasonality from lower heating cost reimbursements.The expense increase was mainly due to higher repairs and maintenance. Physical occupancy for the 1,757 apartment units acquired/developed between January 1, 2007 and September 30, 2008 (the “Recently Acquired Communities”) averaged 92.7% during the third quarter of 2008. Year-to-Date Operating Results For the nine months ended September 30, 2008, same-property comparisons for the Core properties reflected an increase in total revenue of 3.2%, resulting in a 3.6% increase in net operating income compared to the first nine months of 2007.Property level operating expenses increased by 2.7%, primarily due to increases in repairs and maintenance, real estate taxes and trash removal costs, which were partially offset by a reduction in natural gas heatingcosts. Average physical occupancy for the Core properties was 95.0% during the first nine months of 2008, up from 94.8% a year ago, with average monthly rents, including utility reimbursements, rising 3.0%. Acquisitions and Dispositions There were no acquisitions during the 2008 third quarter.Subsequent to the end of the quarter, on October 29, 2008, the Company acquired Saddle Brooke Apartments, a 468-unit apartment community located in Cockeysville, Maryland for $51.5 million, including closing costs, which equates to approximately $110,000 per apartment unit.Consideration for the purchase included the assumption of two existing mortgages.The first mortgage totaled $28.7 million (fair market value of $27.5 million) at a fixed interest rate of 4.87% maturing on November 1, 2013.The second mortgage totaled $3.3 million at a fixed rate of 6.12% maturing on November 1, 2013.The balance of the purchase price was in cash.The weighted average first year capitalization rate projected on this acquisition is 6.7% after allocating 3% of rental revenues for management and overhead expenses and before normalized capital expenditures. There were no dispositions during the 2008 third quarter.Amounts included in discontinued operations are the residual settlement items associated with first quarter 2008 dispositions. Home Properties Reports Third Quarter 2008 Results For Immediate Release: November 5, 2008 Page3 of 8 Subsequent to the end of the quarter, on October 15, 2008, the Company sold Village Square
